NO. 07-03-0202-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                SEPTEMBER 11, 2003

                         ______________________________


                       HEATHER LYNNE QUEEN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                 NO. 2955; HONORABLE DAVID M. MCCOY, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Heather Lynne Queen filed a Motion to Dismiss Appeal on September 10,

2003, averring that she no longer wishes to prosecute her appeal. The Motion to Dismiss

is signed by both appellant and her attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                Chief Justice




Do not publish.




                                            2